Citation Nr: 1611086	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  15-12 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from April 1951 to November 1958 and active air service from November 1958 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic cervical spine disability was not shown in service, cervical spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current cervical spine disorder is etiologically related to his active service.

2.  A left shoulder disability was not shown in service, left shoulder arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that the Veteran's current left shoulder disorder is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a left shoulder disorder have not been met.  38. U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran testified at a hearing before the Board in February 2016.

The Veteran was also provided a VA examination with an addendum opinion (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded her opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.
 
Cervical Spine Disorder

The Veteran filed his claim for service connection for a cervical spine disorder in March 2010, which was denied by a March 2013 rating decision.  He asserted that he experienced a cervical spine injury during his service.  At his Board hearing, he testified that that he injured his neck trying to get a boat off of chains.

The Veteran's STRs show that he had normal examinations of his spine in April 1951, April 1954, May 1954, September 1956, October 1956, April 1958, October 1958, and January 1964.  In June 1968, he reported upper back pain after lifting a heavy object, and on examination, he was noted to have discomfort in the thoracic spine.  He was diagnosed with a back strain.  Later in May 1972 and August 1973, he continued to have normal examinations of his spine.  At his separation examination in January 1975, mild degenerative disc disease was noted, but this was in reference to his lumbar spine, not his cervical spine.  Of note, the Veteran is service connected for a lumbar spine disability.

Following the Veteran's separation from service, the claims file does not contain direct evidence of treatment of any cervical complaints, symptoms, or diagnosis for many years.  In fact, the first evidence of any cervical spine complaints is not until September 2009, more than 30 years after his separation from active service, when he was diagnosed with degenerative disc disease of the cervical spine.  

In May 2012, the Veteran was afforded a VA cervical spine examination.  The Veteran reported that his neck pain started after an accident in the Navy.  He also reported injuring his neck helping his father outside of service.  After interviewing the Veteran, reviewing claims file, and conducting a physical examination, the examiner opined that the Veteran's cervical spine disorder was not related to his active service.  In June 2012, after reviewing objective medical evidence, the examiner again opined that she did not believe that the Veteran's cervical spine disorder was related to his military service.  On both occasions, the examiner noted that the Veteran did not have any specific cervical spine issues or injuries during his service.

The VA examiner opined that the Veteran's current cervical spine disorder was not related to his active service.  The VA examiner reviewed the Veteran's claim file, conducted a thorough examination, and obtained objective medical evidence to support her opinions.  As these opinions are consistent with the record, which does not document any treatment for his cervical spine in service or for more than 30 years afterwards, the VA examiner's opinions are given great probative value. 

The Veteran has not submitted any medical evidence supporting his contention that his current cervical spine disorder either began during or was otherwise caused by his military service.  VA obtained a medical opinion with an addendum opinion in an effort to support the Veteran in establishing his claim.  The VA examiner noted that the Veteran did not have any cervical spine issues or injuries during his active service.  The Board finds great probative value in the VA examiner's opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his cervical spine disorder was either due to or caused by his active service.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Consideration has been given to the Veteran's allegation that his cervical spine disorder was due to his active service.  He is clearly competent to report symptoms of neck pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe neck pain, he lacks the medical training or qualification either to diagnose a cervical spine disability or to relate it to his active service.  Id. 

The Board notes that no cervical spine problems were noted at enlistment, during his active service, or at separation, and a chronic cervical spine disability was not diagnosed within one year of separation from service.  As such, the Board finds that the evidence of record does not show continuous cervical spine symptomatology since service.  Of note, the Veteran did seek treatment for back problems during service as noted, and was diagnosed with a strain of the thoracic spine.  Thus, had the Veteran been experiencing cervical spine problems as he now reports, one would have expected him to seek medical treatment.
 
The record contains no evidence of treatment for a chronic cervical spine symptom in service, the medical evidence does not document any cervical spine treatment for the year following his separation from service, and as such, the Veteran is not entitled to presumptive service connection for a cervical spine disorder.  The record does not show that the Veteran's cervical spine symptoms resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Accordingly, the criteria for service connection have not been met for a cervical spine disorder.  That is, the evidence does not show that a chronic cervical spine disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a cervical spine disorder has existed continuously since service.  The medical opinions of record have also concluded that a current cervical spine disability neither began during nor was otherwise caused by the Veteran's active service   Therefore, the claim is denied. 

Left Shoulder Disorder

The Veteran filed his claim for service connection for a left shoulder disorder in April 2011, which was denied by a March 2013 rating decision.  He asserted that he experienced a left shoulder injury during his service.  At the hearing, he reported that that he injured his left shoulder trying to get a boat off of chains.

The Veteran's STRs show that he had normal examinations of his upper extremities in April 1951, April 1954, May 1954, September 1956, October 1956, April 1958, October 1958, January 1964, May 1972, and August 1973.  In addition, he specifically denied having a painful or trick shoulder in May 1954, September 1956, May 1957, April 1958, December 1964, and August 1973.  At his separation examination in January 1975, he had a normal examination of his left upper extremity.

Following the Veteran's separation from service, the claims file does not contain direct evidence of treatment of any left shoulder complaints, symptoms, or diagnosis.

In May 2012, the Veteran was afforded a VA left shoulder examination.  The Veteran reported felling a grinding in his left shoulder.  After interviewing the Veteran, reviewing claims file, and conducting a physical examination, the examiner opined that the Veteran's left shoulder disorder was not related to his active service.  In June 2012, after reviewing objective medical evidence, the examiner again opined that she did not believe his left shoulder disorder was related to service.  On both occasions, the examiner noted that the Veteran did not have any specific left shoulder issues or injuries during his service.

The VA examiner opined that the Veteran's current left shoulder disorder was not related to his active service.  The VA examiner reviewed the Veteran's claim file, conducted a thorough examination, and obtained objective medical evidence to support her opinions.  As these opinions are consistent with the record, which does not document any treatment for his left shoulder in service or afterwards, the VA examiner's opinions are given great probative value. 

The Veteran has not submitted any medical evidence supporting his contention that his left shoulder disorder is due to or the result of his service.  VA obtained a medical opinion with an addendum opinion in an effort to support the Veteran in establishing his claim.  The VA examiner noted that the Veteran did not have any left shoulder issues or injuries during his active service.  The Board finds great probative value in the VA examiner's opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his cervical spine disorder was either due to or caused by his active service.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Consideration has been given to the Veteran's allegation that his left shoulder disorder was due to his active service.  He is clearly competent to report symptoms of shoulder pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe shoulder pain, he lacks the medical training or qualification either to diagnose a left shoulder disability or to relate it to his active service.  Id. 

The Board notes that no left shoulder problems were noted at enlistment, during his active service, or at separation, and a chronic left shoulder disability was not diagnosed within one year of separation from service.  As such, the Board finds that the evidence of record does not show continuous left shoulder symptomatology since service.
 
The record contains no evidence of treatment for a chronic left shoulder symptom in service, the medical evidence does not document any left shoulder treatment for the year following his separation from service, and as such, the Veteran is not entitled to presumptive service connection for a left shoulder disorder.  The record does not show that the Veteran's left shoulder symptoms resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Accordingly, the criteria for service connection have not been met for a left shoulder disorder.  That is, the evidence does not show that a chronic left shoulder disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a left shoulder disorder has existed continuously since service.  The medical opinions of record have also concluded that a current left shoulder disability neither began during nor was otherwise caused by the Veteran's active service   Therefore, the claim is denied. 


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a left shoulder disorder is denied.


REMAND

Regarding the Veteran's service connection claim for a psychiatric disorder, the Veteran's medical records show he started receiving treatment for an anxiety disorder in October 2005.  

At the hearing, the Veteran testified that while he was living off base in the Philippines during service, he was ordered to return to base with his guns during a period of martial law, which led to his current psychiatric disorder.  He also testified that he was first diagnosed with a psychiatric disorder about 10 years previously, or approximately in 2006, and that he continues to take medications.  The Board finds that the Veteran's testimony regarding the incident was consistent with the imposition of martial law in the Philippines at a time during which the Veteran was stationed there.  As such, this reported stressor is considered to have been corroborated.  However, service connection for PTSD requires that a corroborated in-service stressor cause PTSD.  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination, with a psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current psychiatric disability began during or was otherwise caused by the Veteran's active service.  Why or why not? 

If PTSD is diagnosed, the examiner should identify the stressor that the diagnosis is predicated on (to include fear of a hostile military or terrorist activity), and should specifically determine whether the Veteran's report of being stopped by Philippine forces while trying to return his firearms to base caused him to develop PTSD.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


